DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, and 16 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 9 of U.S. Patent No. 10,898,795 in view of Farley (US 8,469,824). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters of Claims 1, 8-9, and 16 of the instant application as it relates to receiving, by a first device, player input initiating a targeted action; determining, by the first device, an orientation of the first device; determining, by the first device, a location of at least a second device based at least on a message received from the second device; identifying, by the first device, that a target of the targeted action is associated with the second device based on the orientation of the first device and the location of the second device; transmitting, by the first device, an indication of the targeted action to the second device; and wherein the method further comprises: capturing, by the first device, image data using a camera and a mirror integrated with the first device, wherein the image data is used in identifying the target of the targeted action are encompassed within the subject matters of Claims 1 and 9 of U.S. Patent No. 10,898,795.
Claims 1 and 9 of U.S. Patent No. 10,898,795 lacks explicitly suggesting determining, by the first device, that the second device is vulnerable to the targeted action based on an indicator from the second device.  However, an analogous art of Farley teaches a similarly structured method and/or system that includes determining, by a first device, that a second device is vulnerable to a target action based on an indicator from the second device (Col. 19:59-65, Col. 20:61—Col. 21:10, “the omnidirectional transmitter is used primarily to send "Beacon Signatures" identifying team affiliation of the transmitting unit. As previously mentioned, such a broadcast beacon signature signal allows the other units in the game to "lock-on" to or otherwise target and identify the transmitting unit as friend, foe or neutral (IFF) and to be alerted if an opposing unit is in close proximity but has not been targeted.” E.g. the broadcast beacon signature signal is an indicator received from the second unit such that the first unit can determine is the second unit is vulnerable (to "lock-on" to or otherwise target and identify the transmitting unit as friend, foe or neutral (IFF) and to be alerted if an opposing unit is in close proximity but has not been targeted), Col. 22:7-17, “Beacon signatures are broadcast regularly and automatically during the game by each unit for identifying information about the status of the sending unit (i.e. team affiliation, whether or not the sender has just been tagged, and if tagged with how many hit points). When the beacon signature is received by the directional receiver of another unit, the beacon signature may facilitate a targeting or "locked-on" condition or "hit confirmed" condition in the receiving unit. When received by the omnidirectional receiver of another unit, the beacon signature may facilitate a "proximity warning" condition in the receiving unit”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claims 1 and 9 of U.S. Patent No. 10,898,795 with the indication means of Farley to further enhance the game playing experience (Farley - Col. 2:23-25) and provide a convenient means of establishing communication between units or devices (Farley - Col. 5:59-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7, 9-10, 13-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2015/0141100) in view of Farley (US 8,469,824).
Claim 1:  Carter discloses a method, comprising: receiving, by a first device, player input initiating a targeted action (Figs. 1, 4-5 and ¶ 21-22, 32; wherein a mobile devices (16, 18) are the first device and wherein the player depressing a trigger button is a player initiating a targeted action); determining, by the first device, an orientation of the first device (Fig. 5, ¶ 28, 32; wherein the orientation of the first device is pointed in the direction of an opponent); determining, by the first device, a location of at least a second device based at least on a message received from the second device (Figs. 5-6B, ¶ 32-33; wherein each of the mobile device continually determines its geographical location or indicia and relays this information to the game server; wherein the game server sends the opposing player’s location information (indicia) to the other player (e.g., player B’s geographical location is sent to player A’s mobile phone) is interpreted as determining, by the first device, a location of at least a second device based at least on a message received from the second device); identifying, by the first device, that a target of the targeted action is associated with the second device based on the orientation of the first device and the location of the second device (Fig. 5-6B and ¶ 32-33; describes the targeted action is associated with the second device based on the orientation of the first device and the location of the second device); and transmitting, by the first device, an indication of the targeted action to the second device (Fig. 5-6B and ¶ 32-33; wherein the system sends an indication of a hit or miss).
Carter teaches the above, but explicitly suggesting determining, by the first device, that the second device is vulnerable to the targeted action based on an indicator from the second device.  Carter at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 44-45).  Furthermore, an analogous art of Farley teaches a similarly structured method and/or system that includes determining, by a first device, that a second device is vulnerable to a target action based on an indicator from the second device (Col. 19:59-65, Col. 20:61—Col. 21:10, “the omnidirectional transmitter is used primarily to send "Beacon Signatures" identifying team affiliation of the transmitting unit. As previously mentioned, such a broadcast beacon signature signal allows the other units in the game to "lock-on" to or otherwise target and identify the transmitting unit as friend, foe or neutral (IFF) and to be alerted if an opposing unit is in close proximity but has not been targeted.” E.g. the broadcast beacon signature signal is an indicator received from the second unit such that the first unit can determine is the second unit is vulnerable (to "lock-on" to or otherwise target and identify the transmitting unit as friend, foe or neutral (IFF) and to be alerted if an opposing unit is in close proximity but has not been targeted), Col. 22:7-17, “Beacon signatures are broadcast regularly and automatically during the game by each unit for identifying information about the status of the sending unit (i.e. team affiliation, whether or not the sender has just been tagged, and if tagged with how many hit points). When the beacon signature is received by the directional receiver of another unit, the beacon signature may facilitate a targeting or "locked-on" condition or "hit confirmed" condition in the receiving unit. When received by the omnidirectional receiver of another unit, the beacon signature may facilitate a "proximity warning" condition in the receiving unit”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, medium, and/or system of Carter the indication means of Farley to further enhance the game playing experience (Farley - Col. 2:23-25) and provide a convenient means of establishing communication between units or devices (Farley - Col. 5:59-65).
Claim 9:  Carter discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (¶ 21-23, 31-32), cause the one or more processors to perform an operation, the operation comprising: receiving, by a first device, player input initiating a targeted action (Figs. 1, 4-5 and ¶ 21-23, 32; wherein a mobile devices (16, 18) are the first device and wherein the player depressing a trigger button is a player initiating a targeted action); determining, by the first device, an orientation of the first device (Fig. 5, ¶ 28, 32; wherein the orientation of the first device is pointed in the direction of an opponent); determining, by the first device, a location of at least a second device based at least on a message received from the second device (Figs. 5-6B, ¶ 32-33; wherein each of the mobile device continually determines its geographical location or indicia and relays this information to the game server; wherein the game server sends the opposing player’s location information (indicia) to the other player (e.g., player B’s geographical location is sent to player A’s mobile phone) is interpreted as determining, by the first device, a location of at least a second device based at least on a message received from the second device); identifying, by the first device, that a target of the targeted action is associated with the second device based on the orientation of the first device and the location of the second device (Fig. 5-6B and ¶ 32-33; describes the targeted action is associated with the second device based on the orientation of the first device and the location of the second device); and transmitting, by the first device, an indication of the targeted action to the second device (Fig. 5-6B and ¶ 32-33; wherein the system sends an indication of a hit or miss).
	Carter teaches the above, but lacks explicitly suggesting determining, by the first device, that the second device is vulnerable to the targeted action based on an indicator from the second device.  Carter at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 44-45).  Furthermore, an analogous art of Farley teaches a similarly structured method and/or system that includes determining, by a first device, that a second device is vulnerable to a target action based on an indicator from the second device (Col. 19:59-65, Col. 20:61—Col. 21:10, “the omnidirectional transmitter is used primarily to send "Beacon Signatures" identifying team affiliation of the transmitting unit. As previously mentioned, such a broadcast beacon signature signal allows the other units in the game to "lock-on" to or otherwise target and identify the transmitting unit as friend, foe or neutral (IFF) and to be alerted if an opposing unit is in close proximity but has not been targeted.” E.g. the broadcast beacon signature signal is an indicator received from the second unit such that the first unit can determine is the second unit is vulnerable (to "lock-on" to or otherwise target and identify the transmitting unit as friend, foe or neutral (IFF) and to be alerted if an opposing unit is in close proximity but has not been targeted), Col. 22:7-17, “Beacon signatures are broadcast regularly and automatically during the game by each unit for identifying information about the status of the sending unit (i.e. team affiliation, whether or not the sender has just been tagged, and if tagged with how many hit points). When the beacon signature is received by the directional receiver of another unit, the beacon signature may facilitate a targeting or "locked-on" condition or "hit confirmed" condition in the receiving unit. When received by the omnidirectional receiver of another unit, the beacon signature may facilitate a "proximity warning" condition in the receiving unit”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, medium, and/or system of Carter the indication means of Farley to further enhance the game playing experience (Farley - Col. 2:23-25) and provide a convenient means of establishing communication between units or devices (Farley - Col. 5:59-65).
Claim 17:  Carter discloses a system, comprising: one or more processors; and a non-transitory computer-readable medium (Fig. 2, ¶ 21-23, 31-32),comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform an operation, the operation comprising: receiving, by a first device, player input initiating a targeted action (Figs. 1, 4-5 and ¶ 21-23, 32; wherein a mobile devices (16, 18) are the first device and wherein the player depressing a trigger button is a player initiating a targeted action); determining, by the first device, an orientation of the first device (Fig. 5, ¶ 28, 32; wherein the orientation of the first device is pointed in the direction of an opponent); determining, by the first device, a location of at least a second device based at least on a message received from the second device (Figs. 5-6B, ¶ 32-33; wherein each of the mobile device continually determines its geographical location or indicia and relays this information to the game server; wherein the game server sends the opposing player’s location information (indicia) to the other player (e.g., player B’s geographical location is sent to player A’s mobile phone) is interpreted as determining, by the first device, a location of at least a second device based at least on a message received from the second device); identifying, by the first device, that a target of the targeted action is associated with the second device based on the orientation of the first device and the location of the second device (Fig. 5-6B and ¶ 32-33; describes the targeted action is associated with the second device based on the orientation of the first device and the location of the second device); and transmitting, by the first device, an indication of the targeted action to the second device (Fig. 5-6B and ¶ 32-33; wherein the system sends an indication of a hit or miss).
	Carter teaches the above, but lacks explicitly suggesting determining, by the first device, that the second device is vulnerable to the targeted action based on an indicator from the second device.  Carter at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 44-45).  Furthermore, an analogous art of Farley teaches a similarly structured method and/or system that includes determining, by a first device, that a second device is vulnerable to a target action based on an indicator from the second device (Col. 19:59-65, Col. 20:61—Col. 21:10, “the omnidirectional transmitter is used primarily to send "Beacon Signatures" identifying team affiliation of the transmitting unit. As previously mentioned, such a broadcast beacon signature signal allows the other units in the game to "lock-on" to or otherwise target and identify the transmitting unit as friend, foe or neutral (IFF) and to be alerted if an opposing unit is in close proximity but has not been targeted.” E.g. the broadcast beacon signature signal is an indicator received from the second unit such that the first unit can determine is the second unit is vulnerable (to "lock-on" to or otherwise target and identify the transmitting unit as friend, foe or neutral (IFF) and to be alerted if an opposing unit is in close proximity but has not been targeted), Col. 22:7-17, “Beacon signatures are broadcast regularly and automatically during the game by each unit for identifying information about the status of the sending unit (i.e. team affiliation, whether or not the sender has just been tagged, and if tagged with how many hit points). When the beacon signature is received by the directional receiver of another unit, the beacon signature may facilitate a targeting or "locked-on" condition or "hit confirmed" condition in the receiving unit. When received by the omnidirectional receiver of another unit, the beacon signature may facilitate a "proximity warning" condition in the receiving unit”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, medium, and/or system of Carter the indication means of Farley to further enhance the game playing experience (Farley - Col. 2:23-25) and provide a convenient means of establishing communication between units or devices (Farley - Col. 5:59-65).
Claims 2, 10, and 18:  Carter discloses wherein receiving the input from the player initiating the targeted action comprises one of: detecting a gesture associated with the targeted action; detecting a voice command associated with the targeted action; detecting touch input; or detecting a press of a button (Figs. 6A-6B and ¶ 33; wherein the trigger actuated is detecting a press of a button).  
Claims 5 and 13:  Carter discloses wherein identifying that the target of the targeted action is associated with the second device based on the orientation of the first device and the location of the second device comprises determining that the location of the second device is located in a direction indicated by the orientation of the first device (Fig. 5 and ¶ 28 and 32).  
Claims 6 and 14:  Carter discloses determining an updated status of the second device based on a message received from the second device (Figs. 5-6B and ¶ 32-33; wherein the system sending a message of a hit or miss is a status or opposing player’s location information is the second device based on a message received from the second device, ¶ 32-33; wherein each of the mobile device continually determines its geographical location or indicia and relays this information to the game server; wherein the game server sends the opposing player’s location information (indicia) to the other player (e.g., player B’s geographical location is sent to player A’s mobile phone) is interpreted as determining, by the first device, a location of at least a second device based at least on a message received from the second device).  
Claims 7 and 15:  Carter discloses receiving, by the first device, an indication from the second device of a new targeted action (Figs. 5-6B and paragraphs 32-33; wherein the indication of a hit or miss is an indication from the second device of a new targeted action); modifying, by the first device, a status of the first device based on the indication (Figs. 5-6B and paragraphs 32-33; wherein the hit or miss is a status of the first device based on the indication); and modifying a display or a light source associated with the first device based on the indication (Figs. 5-6B and paragraphs 32-33; wherein the display would indicate a hit or miss).  
Claim(s) 3-4, 11-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2015/0141100) in view of Farley (US 8,469,824), and in further view of Mirowski (US 2015/0119086).
Claims 3, 11, and 19:  Carter in view of Farley teaches the above, in addition to positional and directional sensor may include magnetometer, accelerometers, etc. for use in determining the orientation and position of the mobile phone (Carter - ¶ 23, 28), but fails to explicitly suggesting determining the orientation of the first device comprises: determining a yaw of the first device using a magnetometer; and determining a pitch and a roll of the first device using an accelerometer and a gyroscope.  Carter at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, Mirowski teaches a system and method for providing localization and mapping within an environment include at least one mobile device adapted to be moved within the environment (Abstract).  Mirowski further teaches using a mobile device including three-axis accelerometer, three-axis gyroscope and three-axis magnetometer to allow the inertial measurement unit (14) to track the three-dimensional orientation (yaw, pitch and roll angles) of the mobile device, which is capable of determining the orientation of the first device (mobile device) utilizing the combination of a magnetometer, accelerometer and gyroscope (Fig. 1 and ¶ 32). Since Carter discloses a mobile device having magnetometer, accelerometers in determining the orientation and position of the mobile device it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, medium, and/or system of Carter in view of Farley with the three-axis accelerometer, three-axis gyroscope and three-axis magnetometer to allow the inertial measurement unit to track the three-dimensional orientation (yaw, pitch and roll angles) of the mobile device as taught by Mirowksi because such a modification would have yielded predictable results, namely, a means to determine or track the orientation of a mobile device in which Carter is intended (see above).  Such a modification provides a means of determining an orientation of a mobile device (Miroski - ¶ 32) and would be considered mere routine for such purposes.
Claims 4, 12, and 20:  Carter in view of Farley teaches the above, but fails to explicitly suggesting determining the orientation of the first device further comprises using a filter to perform yaw correction.  Carter at least teaches positional and directional sensor may include magnetometer, accelerometers, etc. for use in determining the orientation and position of the mobile phone (¶ 23, 28) and that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Mirowski teaches wherein determining the orientation of the first device further comprises using a filter to perform yaw correction (¶ 32 (sensors used to detect at least yaw), 55; describes yaw correction using a filter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, medium, and/or system of Carter in view of Farley with the orientation determination means (sensors and/or filter combination) as taught by Mirowksi because such a modification would have yielded predictable results, namely, a means to determine or track the orientation of a mobile device in which Carter is intended (see above).  Such a modification provides a means of determining an orientation of a mobile device (Miroski - ¶ 32, 55) and would be considered mere routine for such purposes.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715